DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
23. (Currently Amended) A method of making a baffle for an airfoil vane, comprising: bending a piece of metal to define a baffle wall and a tail, wherein the baffle wall tracks the shape of an airfoil and defines a central cavity having a leading end and a trailing end, the leading end corresponding to the bend in the piece of metal, and wherein the tail includes at least two peaks and at least one trough between the two peaks, wherein the baffle is configured to be placed in an airfoil section of the airfoil vane that includes an outer wall which defines an internal cavity, and the at least two peaks and at least one trough of the tail are configured to not contact the outer wall of the airfoil vane when placed in the internal cavity, the peaks and trough configured to disturb an airflow surrounding the tail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745